Citation Nr: 0913962	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a right knee disorder 
to include as secondary to the Veteran's service-connected 
left knee disorder. 

Entitlement to service connection for a low back disorder to 
include as secondary to the Veteran's service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1985 to February 
1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that right knee and back disorders are 
secondary to his service-connected left knee disability.  
While July 2004 and May 2007 VA medical examinations contain 
opinions that the Veteran's back and right knee disorders are 
less likely than not related to his left knee condition, 
these opinions do not address the question of whether the 
Veteran's service-connected left knee disability, alone or 
with other service-connected disabilities, may have 
aggravated his back and/or right knee disorders.

The duty to assist includes obtaining the opinion of a VA 
physician with respect to pertinent medical questions, 
including any possible relationship between a service-
connected disorder and non-service connected disorder.  Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran's 
back and right knee disorders were caused 
or worsened by the Veteran's service-
connected left knee disability.  The 
claims folder should be made available to 
the examiner for review.  The examiner is 
asked to consider that the term 
"worsened" means a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to natural 
progression, as contrasted to a worsening 
of symptoms.

2.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

